Citation Nr: 1526394	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  10-17 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected degenerative disc disease with back strain, evaluated as 10 percent disabling from April 19, 2007 to April 15, 2013, and 40 percent disabling from April 15, 2013.  

2.  Entitlement to an increased rating for service-connected diabetes mellitus, type II, evaluated as 20 percent disabling prior to January 28, 2014, and 40 percent disabling from January 28, 2014.   

3.  Entitlement to an increased rating for service-connected peripheral neuropathy of the left lower extremity, evaluated as noncompensably disabling prior to July 27, 2012, 10 percent disabling from July 27, 2012, and 20 percent disabling from January 28, 2014.  

4.  Entitlement to an increased rating for service-connected peripheral neuropathy of the right lower extremity, evaluated as noncompensably disabling prior to July 27, 2012, 10 percent disabling from July 27, 2012, and 20 percent disabling from January 28, 2014.  

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

During the current appeal, and specifically in July 2011, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2014).  A transcript of the testimony has been associated with the Veteran's claims file.  

This matter was previously before the Board in May 2012 and December 2013 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, as to the issues being decided herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

During the pendency of the Veteran's appeal, and specifically in the December 2012 rating action, the RO increased the disability evaluations for the service-connected peripheral neuropathy of the right and left lower extremities to 10 percent, effective from July 27, 2012.  In a subsequent rating decision dated in July 2014, the disability rating for service-connected peripheral neuropathy of the right and left lower extremities was increased to 20 percent, effective January 28, 2014.  Also, in the May 2013 rating action, the RO increased the disability evaluation for the service-connected low back disability to 40 percent, effective from April 15, 2013.  Finally, in the July 2014 rating action, the RO increased the disability rating for service-connected diabetes mellitus to 40 percent, effective January 28, 2014.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  The Veteran has not expressed satisfaction with these ratings.  Accordingly, these issues remain in appellate status for the entire period.  AB v. Brown, 6 Vet. App. 35 (in which the United States Court of Appeals for Veterans Claims (Court) held that, unless a veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations)

As will be discussed below, the evidence of record suggests that the Veteran may be unable to work as a result of his service-connected diabetes mellitus and peripheral neuropathy of the lower extremities.  As such, the Board must consider whether a TDIU due to the service-connected disabilities is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

(The issues of entitlement to a higher initial rating for service-connected degenerative disc disease with back strain, evaluated as 10 percent disabling from April 19, 2007 to April 15, 2013, and 40 percent disabling from April 15, 2013, and entitlement to a TDIU are addressed in the remand the follows the decision below.)


FINDINGS OF FACT

1.  For the period prior to May 10, 2013, the Veteran's service-connected diabetes mellitus, type II, required oral agents, insulin injections and a restricted diet, but did not require regulation of activities.

2.  Since May 10, 2013, the Veteran's diabetes mellitus has required insulin, a restricted diet and the medical need to avoid strenuous occupational and recreational activities, but has not involved at least one episode of ketoacidosis or hypoglycemic reactions requiring a hospitalization or at least twice a month visits to a diabetic care provider.

3.  For the period prior to July 27, 2012, the Veteran's peripheral neuropathy of each lower extremity has not been productive of mild incomplete paralysis of the sciatic nerve.  

4.  From July 27, 2012 to January 28, 2014, the Veteran's peripheral neuropathy of each lower extremity was manifested by no more than mild impairment, to include symptoms of pain, numbness and occasional decreased sensation.   

5.  Since January 28, 2014, the Veteran's peripheral neuropathy of each lower extremity was productive of moderate impairment, to include pain, numbness, a burning sensation, paresthesia and/or dysesthesia, decreased reflexes, and decreased and/or absent sensation.  


CONCLUSIONS OF LAW

1.  For the period prior to May 10, 2013, the criteria for a rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2014).  

2.  Effective May 10, 2013, the criteria for an assignment of 40 percent for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2014).  

3.  The criteria for a disability rating in excess of 40 percent for diabetes mellitus, type II, on or after May 10, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2014).  

4.  The criteria for a compensable disability rating for peripheral neuropathy of the right lower extremity for the period prior to July 27, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.124(a), Diagnostic Code 8520 (2014).  

5.  The criteria for a compensable disability rating for peripheral neuropathy of the left lower extremity for the period prior to July 27, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.124(a), Diagnostic Code 8520 (2014).  

6.  The criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity from July 27, 2012 to January 28, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.124(a), Diagnostic Code 8520 (2014).  

7.  The criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity from July 27, 2012 to January 28, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.124(a), Diagnostic Code 8520 (2014).  

8.  The criteria for a disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity from on or after January 28, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.124(a), Diagnostic Code 8520 (2014).  

9.  The criteria for a disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity from on or after January 28, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.124(a), Diagnostic Code 8520 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for benefits, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish the benefit sought and must inform him that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the Veteran filed his claim seeking a higher rating for his service-connected diabetes mellitus, type II, and peripheral neuropathy of the lower extremities in April 2007.  A letter dated in May 2007 satisfied the duty-to-notify provisions concerning an increased rating claim.  In particular, the correspondence informed the Veteran of the need for evidence of a worsening of his service-connected disorders.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  This letter also provided the Veteran with notice of how disability ratings and effective dates are determined.  Accordingly, the Board finds that the procedural requirements of the law pertaining to VA's duty to notify the Veteran have been satisfied.  No further due process development of this claim is required.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records as well as the post-service VA medical records pertinent to the issues that will be decided herein are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  Pursuant to the May 2012 remand directives, the Veteran's outstanding VA treatment records generated at the VA Medical Center (VAMC) in St. Louis, Missouri, and dated from April 2011 to November 2012, were associated with the VBMS and Virtual VA paperless claims file and were reviewed by the RO and the Board in connection with the Veteran's claims.  In addition, the Veteran testified before the Board in July 2011.  Also, in accordance with the May 2012 remand instructions, the RO sought to obtain any of the Veteran's outstanding records from the Social Security Administration (SSA) in May 2012.  A response was received in June 2012 indicating that the Veteran's medical records had been destroyed.  As such, the SSA decision, and any records relied upon, were therefore unavailable.  In addition, pursuant to the December 2013 remand instructions, the RO obtained the Veteran's outstanding VA treatment records dated through 2014, as well as a complete copy of all VA treatment records generated at the St. Louis VAMC, and dated from May 2010 to April 2011.  Additionally, VA medical records issued by the VA physician who signed the May 2013 statement, H.H., M.D., have been retrieved and associated with the claims file.  Finally, pursuant to the December 2013 remand directives, the Veteran was scheduled for a VA examination to determine the current severity of his service-connected diabetes mellitus, type II, in January 2014.  Accordingly, the requirements of both remands were ultimately accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  Significantly, neither the Veteran, nor his representative, have alleged that there are any outstanding medical records probative of the claims for higher ratings for diabetes mellitus or peripheral neuropathy of the lower extremities that need to be obtained.  

The Veteran has also been afforded VA medical examinations for his claimed disorders on several occasions, and most recently in January 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on physical examinations of the Veteran, as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history.  The opinions consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and provide a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims herein decided has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Diabetes Mellitus

The Veteran's service-connected diabetes mellitus has been rated by the RO under the provisions of Diagnostic Code 7913.  Under this regulatory provision, a 20 percent rating is warranted for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet; a 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities; a 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913.  Id. at Note 1.  When diabetes mellitus has been conclusively diagnosed, a request for a glucose tolerance test solely for rating purposes should not be requested.  Id. at Note 2.

Initially, the Board notes service connection was established for diabetes mellitus, type II, and rated as 20 percent disabling, effective July 9, 2001.  See July 2002 Rating Decision.  In April 2007, the RO received the Veteran's current claim for a rating in excess of 20 percent for his service-connected diabetes mellitus.  The October 2007 rating decision denied this claim, and continued the 20 percent rating for the service-connected diabetes mellitus, type II.  In the July 2014 rating decision, the RO increased the disability rating for the service-connected diabetes mellitus to 40 percent, effective January 28, 2014.  As such, the Board has reviewed pertinent VA and private treatment records, as well as the July 2007, July 2012, and January 2014 VA examinations, all of which address the state of the Veteran's diabetes.  

A.  For the period prior to May 10, 2013

VA treatment records issued through the Belleville Community-Based Outpatient Clinic (CBOC) in Illinois, reflect that the Veteran's diabetes mellitus was described as uncontrolled and in need of aggressive control.  See September 2006 VA treatment report.  

The Veteran was afforded a VA examination in connection to his diabetes mellitus, type II, in July 2007, at which time, he provided his medical history, and noted that he was first diagnosed with diabetes mellitus in 1999.  The Veteran did not report any symptoms that he associated with his diabetes mellitus itself, but did report to experience minor hypoglycemia, adding that he had never been hospitalized for hypoglycemia or elevated blood sugars.  The examiner noted that a diagnosis of ketoacidosis had not been established.  According to the Veteran, he is currently on a diabetic diet, and his weight had increased by 10 pounds over the last year.  The Veteran further noted that he sees his primary care physician (PCP) every six months for diabetic treatment, and his current treatment includes insulin in the form of "Novolin R12" units before each meal, and "Novolin N 25" units at bedtime.  It was noted that his PCP had not restricted any particular activities on account of his diabetes.  

The Veteran denied symptoms of anal pruritis or loss of strength, and the examiner found no diagnosis of diabetic retinopathy, peripheral vascular disease, myocardial infarction or ischemic heart disease.  The Veteran did note that he had been diagnosed with high blood pressure one year prior, and added that he takes 40 milligrams (mg) of Lisinopril and 100 mg of Metoprolol on a daily basis.  Indeed, other than his peripheral neuropathy of the lower extremities, and erectile dysfunction, both of which he was service connected for by way of the February 2005 rating decision, the remainder of the examination was absent any additional medical problems, complications, conditions, or pertinent physical findings attributable to the Veteran's diabetes mellitus.  Although the Veteran had been diagnosed with hypertension, the examiner did not relate this condition to the Veteran's diabetes.  Physical evaluation of the Veteran's heart, lungs, eyes, skin, extremities, and genital area revealed normal findings, and the Veteran was diagnosed with diabetes mellitus, type II.  Based on his discussion with, as well as his evaluation of the Veteran, the examiner diagnosed the Veteran with having diabetes mellitus type II, hypertension, and erectile dysfunction.  

In his February 2008 NOD, the Veteran stated that in addition to taking Insulin and being placed on a restricted diet, he was also restricted in his activities of daily living, given that he was unable to participate in normal activities, such as staying outside in the sun or cold for too long, exercising in moderation or participating in other normal activities.  According to the Veteran, his physicians had not documented these restrictions in his medical records.  

During his July 2011 hearing, the Veteran stated that his diabetes had never been under control due to his unpredictable hypoglycemic reactions.  According to the Veteran, these episodes were often triggered by strenuous movement, exercise and hot weather, and predominantly occur in the middle of the night.  The Veteran further stated that he experienced these episodes at least once or twice a week, but had never been hospitalized for them, and he visited his physician every three months for care and treatment of his diabetic condition.  According to the Veteran, his primary care physician, H.H., M.D., had advised him to refrain from participating in or performing any type of activity that may cause a sudden drop in his blood sugar level, and to carry something with him to counteract a hypoglycemic episode, if one were to occur.  See T., pp. 13-17.  

During an April 2010 VA primary care visit, the Veteran reported that the oral agents he took for his diabetes caused adverse side effects.  He also reported taking 20 units of "REG" insulin twice a day.  The treatment provider noted that the Veteran's diabetes mellitus was poorly controlled on his current regimen, and recommended that he be placed on Avandia, which had been approved and was currently en route.  A subsequent VA treatment report dated in September 2010 reflects that the Veteran's diabetes was considered well-controlled on his current medication.  

Results from the May 2012 Lipid Profile reflect that the Veteran's Hemoglobin A1C level was 7.2, which was considered abnormal.  It was noted that the treatment provider spoke to the Veteran about placing him on the insulin Lantus.  

The Veteran underwent another VA examination in connection to his diabetic condition in July 2012, at which time, the examiner reviewed the Veteran's medical history, and noted that the Veteran's diabetes mellitus was managed by a restricted diet, prescribed oral hypoglycemic agents, and one injection of prescribed insulin per day.  When asked whether the Veteran's diabetes required that he regulate his activities as part of medical management of his diabetes mellitus, the examiner responded that it did not.  According to the examiner, the Veteran visits his diabetic care provider less than two times a month for episodes of ketoacidosis or hypoglycemic reactions.  The examiner further noted that the Veteran had not experienced any episodes of hypoglycemia or ketoacidosis requiring hospitalizations over the past 12 months.  The examiner acknowledged the Veteran's contention that he unintentionally lost 30 pounds in the past 18 months due to his diabetes, but noted that the VA records did not support this as his weight in August 2011 was 202 pounds, while his current weight was 195 pounds.  The examiner determined that the Veteran had diabetic peripheral neuropathy as a result of his diabetes mellitus, but did not find that he experienced complications such as diabetic nephropathy or renal dysfunction as a result of his diabetes mellitus, or diabetic retinopathy.  The examiner did note that the Veteran had erectile dysfunction as a result of his diabetes mellitus.  Diagnostic test results dated in May 2011 revealed that the most recent A1C was 7.2, and the most recent fasting plasma glucose available was 128.  The examiner acknowledged the Veteran's contention that his physical activities were limited under doctor's orders due to concerns of low blood sugar reactions.  However, according to the examiner, based on the Veteran's medical records, he was not under medical orders to limit his physical activities.  The examiner further acknowledged a statement submitted by the Veteran wherein he stated that he restricted his activities, but his VA physicians had never written this into their file.  According to the examiner, physical exercise is a key element for blood sugar regulation, and there are no orders for restricted activity in the Veteran's claims file.  Based on her discussion with, and evaluation of the Veteran, the VA examiner diagnosed the Veteran with having diabetes mellitus, type II.  

The Court has held that in order for a Veteran to be entitled to a 40 percent disability rating under Diagnostic Code 7913, the evidence must show that it is medically necessary for him to avoid strenuous occupational and recreational activities.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  Medical evidence is required to support the "regulation of activities" criterion of such rating.  Id.  The Veteran's VA outpatient records do not show a regulation of his occupational and recreational activities.  Indeed, other than the Veteran's lay assertions, there is no evidence to show that he was placed on any activity restriction as a result of his diabetes.  In fact, the Veteran himself stated that although his activities are restricted and he is unable to participate in normal activities as a result of his diabetes mellitus, his physicians would not document this in his records.  

For the period prior to May 10, 2013, the general picture presented by the clinical evidence with regard to the Veteran's diabetes mellitus, type II, is one that more closely approximates the constellation of symptomatology contemplated in the rating criteria for a 20 percent evaluation on the basis of an insulin-dependent diabetes with restricted diet.  The record reflects that the Veteran requires insulin, oral hypoglycemic agents, and a restricted diet to control his diabetes.  Moreover, in this particular scenario, the record reflects that the Veteran's diabetes was better managed and under control after he was prescribed with the oral medication Avandia.  Although the July 2012 VA examiner noted that the Veteran could not qualify for a Department of Transportation (DoT) license due to his insulin dependence, she observed no other known work activity interfering effects as result of his diabetes, noting that he worked as a Security guard/Director for 16 years, and then as an owner in a transport business for 22 years until he took Social Security retirement in 2007.  Indeed, neither VA examiner found that the Veteran had been placed on any activity restriction as a result of his diabetes mellitus, and the remainder of medical evidence for the period prior to May 10, 2013 does not show that he has been encouraged and/or instructed to refrain from certain activities as a result of his diabetes mellitus.  The July 2012 VA examiner specifically stated that physical exercise is a key element for blood sugar regulation.  As such, despite the Veteran's reported statements, none of these records indicate that he was placed on activity restriction because of his diabetes.  Therefore, for the period prior to May 10, 2013, the criteria for the assignment of a 40 percent rating have not been met.  

In addition, the Veteran has not experienced episodes of ketoacidosis or hypoglycemic reactions requiring any hospitalizations or weekly visits to a diabetic care provider.  Although the VA treatment records reflect the Veteran's reported complaints of continuing hypoglycemic episodes on a number of occasions (see VA treatment records dated in August 2010, August 2011, February 2012), the Veteran reported to visit his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than twice a month at the July 2012 VA examination, and the record does not reflect required hospitalizations or twice-a-month visits with a diabetic care provider for these current episodes.  Indeed, the treatment records are absent any documentation reflecting that the Veteran has been hospitalized for a hypoglycemic reaction or an episode of ketoacidosis.  Moreover, after reviewing the VA lab records, the July 2012 VA examiner noted that the fasting blood sugars since 2008 had ranged from 81 - 150 and the HGb A1C ranged between 6.5-7.7 with none in the hypoglycemic range and reasonably good blood sugar control demonstrated.  Thus, there is no pathology attributable to diabetes mellitus, type II, which would call for the assignment of an even higher disability rating (i.e., 60 percent, 100 percent), and the Veteran does not appear to so contend.  

In light of the foregoing evidence, the Board finds that the Veteran has been properly rated for his diabetes mellitus, and there is no basis for assignment of a disability rating in excess of 20 percent for the period prior to May 10, 2013.  The Board again emphasizes that although the Veteran requires oral agents, insulin and a restricted diet, the medical evidence does not reflect that he is limited in his activities due to the diabetes.  As such, the Veteran meets the criteria for a 20 percent rating under 38 C.F.R. § 4.119 , Diagnostic Code 7913.  In the absence of regulation of activities, there is simply no basis for a higher rating for the period prior to May 10, 2013. 

Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not helpful to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board therefore finds that no basis exists for the assignment of an increased rating in excess of 20 percent for diabetes mellitus, type II, under Diagnostic Code 7913, for the period prior to May 10, 2013.  

B.  For the period from May 10, 2013

Subsequent VA treatment records following the July 2012 VA examination reflect that the Veteran continued being monitored for his diabetic condition.  A May 2013 VA treatment report reflects that diabetic control had deteriorated on the new medical regimen he was on.  

The Veteran submitted what appears to be a hand-written letter dated on May 10, 2013, and issued by his physician, H.H., M.D.  In that letter, Dr. H. noted that the Veteran's diabetic treatment consisted of long-acting and short-acting insulin, a low-carb restricted diet, and activity restriction.  According to Dr. H., the Veteran was restricted in his activities as a result of his diabetes due to the possibility that he may experience a hypoglycemic event from taking Insulin.  

VA treatment records dated in June 2013 reflect the Veteran's complaints of hypoglycemia.  One treatment note dated on June 7, 2013 reflects the Veteran's complaints of hypoglycemia in the middle of the day.  During another treatment visit dated on June 12, 2013 the Veteran reported to experience too many episodes of hypoglycemia.  

The Veteran was afforded another VA examination for his diabetes in January 2014.  The examiner reviewed the Veteran's treatment records, as well as the May 2013 signed medical statement issued by Dr. H.  Upon reviewing the Veteran's medical history, the examiner noted that the Veteran's diabetes was managed through insulin injections and a restricted diet.  When asked whether the Veteran had to regulate his activities as part of the medical management of his diabetes mellitus, the examiner responded that he did, relying on the May 2013 letter issued by the Veteran's PCP instructing him to restrict his activities due to the possibility of a hypoglycemic episode.  In this regard, the examiner compared the May 2013 statement issued by Dr. H. with the VA treatment records, and noted that a few of these records conflicted with the statement.  Namely, the examiner took note of VA treatment records dated on August 6, 2013 and October 1, 2013, both of which reflected that the Veteran's diabetes "needs better control diet exercise."  Despite any discrepancies between these records, after a detailed review of the claims file, the examiner deferred to the May 2010 statement issued by Dr. H. finding that the Veteran did in fact have to regulate his activities as a result of his diabetic condition.  

The examiner noted that the Veteran visits his diabetic care provider for episodes of ketoacidosis and hypoglycemia less than two times a month, and had not experienced any hypoglycemic reactions or episodes of ketoacidosis requiring hospitalization over the past year.  Although the Veteran denied hospitalization for hypoglycemia in the last twelve months, he reported episodes of symptomatic hypoglycemia at least twice a week since starting insulin.  The examiner noted that the Veteran was placed on insulin after he was no longer able to take Avandia which had regulated his blood sugars for about seven years.  According to the examiner, the treatment records support increasing and decreasing the Veteran's insulin, and records dated in 2013 reflect that the Veteran's diabetic medication was adjusted at least three times.  The examiner observed no progressive unintentional weight loss and loss of strength attributable to diabetes mellitus, and noted that the Veteran experiences complications of diabetes mellitus in the form of diabetic peripheral neuropathy.  The examiner further noted that the Veteran suffered a stroke as a result of his diabetes mellitus, and that his cardiac condition was permanently aggravated as a result of the Veteran's diabetes mellitus.  Diagnostic test results revealed an A1C level of 7.3, and a fasting plasma glucose of 106.  

In the July 2014 rating decision, the RO increased the disability rating for the service-connected diabetes mellitus, type II, to 40 percent disabling, effective January 28, 2014.  Based on the evidence of record, the Board finds that since May 10, 2013, the date of the handwritten statement issued by the Veteran's VA physician - Dr. H., the Veteran was to adhere to a restricted diet, was prescribed oral hypoglycemic agents and insulin to treat his diabetes mellitus, and required regulation of strenuous activities to control his diabetes mellitus.  As noted above, in this letter, Dr. H. explained that the Veteran followed a low carb restricted diet, and was taking long-acting and short-acting insulin for his diabetes.  Dr. H. also advised the Veteran to restrict his activities due to his diabetic condition and the insulin he was required to take, noting that a hypoglycemic event could occur as a result of his insulin.  The January 2014 VA examiner acknowledged the discrepancies between the May 2013 letter issued by Dr. H., and notations made by this same physician in the Veteran's VA treatment records recommending exercise as part of the Veteran's treatment regimen.  Despite these discrepancies, the examiner ultimately deferred to the May 2013 opinion.  

The Board further finds that, since May 10, 2013, the criteria for a rating of 40 percent for diabetes mellitus under Diagnostic Code 7913 have been met or approximated.  In this respect, there is no lay or medical evidence that the Veteran's diabetes mellitus involved episodes of ketoacidosis or hypoglycemic reactions requiring at least one hospitalization per year or at least twice monthly visits to a diabetic care provider.  In this regard, although the VA treatment records for the period on and after May 10, 2013 reflect the Veteran's numerous complaints of hypoglycemia, there is no evidence that such episodes required one or two hospitalizations a year or twice a month visits to a diabetic care provider.  Moreover, a number of these episodes were self-reported by the Veteran, but were not confirmed or demonstrated by diagnostic test results and lab reports close in time to the visits.  In addition, during the July 2011 hearing, the Veteran testified that he visited his physician once every three months for treatment of his diabetes.  Furthermore, the Veteran denied being hospitalized for his hypoglycemic reactions, and noted that he visits his diabetic care provider less than two times a month for his hypoglycemia.  Thus, the preponderance of the evidence is against the claim for a rating greater than 40 percent for any time during the appeal period.  

Further, the Veteran has not alleged that his diabetes mellitus, type II results in symptoms of the severity described under the schedular criteria for a rating in excess of 40 percent.  As such, the Board cannot find that the criteria for a disability rating in excess of 40 percent for the period on and after May 10, 2013 have been met.  See Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  

For the reasons expressed above, the Board finds that the criteria for a disability rating in excess of 40 percent for the period on and after May 10, 2013 have not been met.  Overall, the Veteran's contentions for further compensation are outweighed by the evidence of record and the claim must be denied.  The benefit-of-the-doubt rule is not helpful to the claimant.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).


Peripheral Neuropathy of the Lower Extremities

The Veteran's service-connected peripheral neuropathy of the lower extremities has been rated by the RO under the provisions of 38 C.F.R. § 4.124(a), Diagnostic Code 8520.  Under this code, an evaluation of 10 percent is assigned for mild incomplete paralysis.  A 20 percent rating requires moderate incomplete paralysis and an evaluation of a 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  The next higher evaluation of 60 percent requires severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent evaluation requires complete paralysis of the sciatic nerve, in which the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124(a), Diagnostic Code 8520.  

The words "mild," "moderate," "moderately severe," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  Although the word "moderate" is not defined in VA regulations, "moderate" is generally defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition (1988), 871.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diagnostic Code 8510-8730 (2014).

Initially, the Board notes service connection was established for peripheral neuropathy of the right and left lower extremities, and rated as noncompensably disabling, effective April 21, 2004.  See February 2005 Rating Decision.  In April 2007, the RO received the Veteran's current claim for a compensable rating for his service-connected peripheral neuropathy of the lower extremities.  The RO denied a compensable rating for this disorder and continued the noncompensable rating for the service-connected peripheral neuropathy of the lower extremities.  In the December 2012 rating decision, the RO increased the disability rating for the service-connected peripheral neuropathy to 10 percent, effective July 27, 2012, and in the July 2014 rating decision, the RO increased the disability rating for this disorder to 20 percent disabling, effective January 28, 2014.  As such, the Board has reviewed pertinent VA records, as well as the July 2007, July 2012, and January 2014 VA examinations, all of which address the current state of the Veteran's peripheral neuropathy of the lower extremities.  

A. For the period prior to July 27, 2012

For the reasons that follow, the Board concludes that the Veteran is not entitled to compensable evaluations for his service-connected peripheral neuropathy of the right and left lower extremities for the period prior to July 27, 2012.  

During the July 2007 VA examination, the Veteran reported to experience numbness in his right leg, to include the right foot, leg and thigh region.  The Veteran explained that the numbness occurs with prolonged sitting, and when he awakens in the morning, adding that he cannot feel his right leg and has problems standing when he awakens.  On physical examination, he did not exhibit any signs of pedal edema, and the peripheral pulses, to include the posterior tibial (PT) and dorsalis pedis (DP), were palpable.  Upon conducting a neurological evaluation of the Veteran, the examiner described the muscle mass, muscle tone, and muscle power to be normal and symmetrical in all four extremities, and on testing of sensations, the Veteran indicated that he did not feel the monofilament on the right foot, right leg, and areas of the thigh above the knee.  The Veteran's response to pinprick was also dulled in these areas, and he reported no sensations of proprioception or vibration over the right big toe.  The sensory examination of the left foot and fingers was shown to be normal, and tendon jerks were also normal and symmetrical in all four extremities.  According to the examiner, this examination was not typical of peripheral neuropathy and nerve conduction studies had been ordered.  The remainder of the physical examination reflected functionally normal extremities and feet, and was absent any skin breakdowns, callosities, or evidence of vascular insufficiency.  In addition, the DP and PT arteries were palpable.  Based on his evaluation of the Veteran, the examiner determined that peripheral neuropathy had not been found.  The Veteran also underwent an electromyography and nerve conduction velocity (EMG/NCV) study of the right foot and leg, the results of which revealed no electrophysiological evidence consistent with neuropathy.  

Subsequent VA treatment records dated from 2009 - 2012 reflect occasional complaints of numbness and a tingling sensation in the lower extremities and feet.  During an April 2009 VA treatment visit at the podiatry clinic, the Veteran presented for a routine diabetic foot examination, at which time he denied any foot pain or problems bilaterally, and further denied any rest pain, numbness, burning, or tingling sensation in the lower extremities.  The Veteran did admit to "positional tingling 2/2 to radiculopathy."  Upon evaluating the vascular system, the treatment provider observed no evidence of edema or varicosities bilaterally, and noted that the DP and PT pulses were 2/4 bilaterally.  On neurological evaluation, the protective sensation was intact to all sites tested "per the 5.07 semmes Weinstein monofilament [bilaterally]."  Based on her evaluation of the Veteran, the podiatrist assessed the Veteran with non-insulin dependent diabetes mellitus (NIDDM) that is controlled, and recommended that the Veteran consult the prosthetics division for diabetes-specific shoes/inserts and for three pairs of diabetes-specific socks.  

During a June 2010 diabetic foot evaluation, the Veteran complained of right heel pain of three months duration, and described episodes of numbness surrounding this area.  Physical evaluation of the vascular system was negative for signs of edema and the DP and PT pulses were 2/4 bilaterally.  A September 2010 VA primary care treatment report reflects that the Veteran had no leg edema, and his sensation was diminished by the monofilament test.  He was assessed with having neuropathy from his diabetes.  The Veteran presented at the VA podiatry clinic once again for a routine diabetic foot examination, during which time he denied a history of trauma, redness or swelling bilaterally, and further denied rest pain, claudication, or slow healing wounds.  The Veteran did admit to "tingling 2/2 to radiculopathy" and noted that he was being followed by his PCP for diabetes and blood sugar levels.  On physical evaluation of the vascular system, the DP and PT pulses were 2/4 bilaterally, and there were no signs of edema or varicosities bilaterally.  Results of the neurological evaluation reflected a protective sensation that was intact to all sites tested "per the 5.07 semmes Weinstein monofilament [bilaterally]."  A subsequent VA podiatry treatment report dated in March 2012 reflected similar findings.  

Based on the evidence recounted above, the Board finds that the Veteran's lower extremity peripheral neuropathy has not been manifested by the required degree of incomplete paralysis, such that a compensable evaluation for either lower extremity is warranted under Diagnostic Code 8520.  Although the Veteran has reported occasional numbness, discomfort and positional tingling secondary to radiculopathy in the lower extremities, his complaints have been intermittent.  Indeed, during a majority of the routine diabetic foot examinations, the Veteran denied any foot pain, numbness, tingling and swelling in the lower extremities.  Furthermore, on examination, the July 2007 VA examiner characterized the Veteran's four extremities as functionally normal, and described the feet as normal on inspection.  According to this examiner, sensory examination of the left foot is normal, and results of the EMG/NCV report were normal and absent any electrophysiological evidence consistent with neuropathy in the right foot and leg.  The examiner diagnosed the Veteran with diabetes mellitus, type II; hypertension; and erectile dysfunction, but determined that peripheral neuropathy had not been found.  The Veteran also underwent a VA examination in connection to his low back condition in August 2007, which included a neurological evaluation of the lower extremities.  These test findings revealed intact deep tendon reflexes and intact crude touch, and further reflected the motor strength to be 5/5 bilaterally in both lower extremities.  In addition, the evidence was negative for any muscle atrophy, and vibratory sensation was better on the right lower extremity as compared to left lower extremity.  Also, the Veteran's straight leg elevation was 0 to 45 in the right leg, and 0 to 55 on the left.  Although a September 2010 VA treatment report reflects an assessment of diabetic neuropathy, the symptoms exhibited by the Veteran throughout these years did not reflect impairment that would equate to incomplete paralysis of any nerve in the lower extremity that is mild in nature.  

In summary, there are subjective complaints of numbness and paresthesias, however, they have been intermittent, as noted above, and under the circumstances, the medical findings are insufficient to show that peripheral neuropathy of the lower extremities has been productive of the required degree of impairment for a separate compensable evaluation for either lower extremity.  The Veteran's subjective complaints of numbness in his bilateral lower extremities, coupled with the objective findings of intact reflexes, palpable peripheral pulse, as well as normal muscle function, strength and physical appearance, are not productive of mild incomplete paralysis of the sciatic nerve.  In short, the aforementioned medical findings reveal little functional impairment of the lower extremities as a result of the service-connected peripheral neuropathy.  In reaching this conclusion, the Board acknowledges the Veteran's belief that the symptoms in his lower extremities are more severe than that reflected by the current disability ratings.  The Board finds that the Veteran is certainly competent to discuss the severity of his symptomatology.  As a lay person, however, the Board gives more weight to the specific objective findings obtained through specialized testing and physical examinations.  Such matters require medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Therefore, the Board finds that for the period prior to July 27, 2012, the criteria for a compensable rating for peripheral neuropathy of the right or left lower extremity have not been met.  Thus, for the period prior to July 27, 2012, the Veteran is not entitled to a higher rating under Diagnostic Code 8520, as there is no evidence of even mild incomplete paralysis of either lower extremity.  

B. For the period from July 27, 2012 to January 28, 2014

At the July 2012 VA examination in connection to peripheral neuropathy of the lower extremities, the Veteran provided his medical history and explained that his condition had its onset in 2004, and began with intermittent tingling and numbness in the bilateral fingertips with mild numbness radiating to the toes a few years after.  The Veteran denied any problems tripping or falling, and noted that he did not seek any specific medical treatment or intervention as a result of these symptoms.  When asked whether the Veteran had any symptoms attributable to diabetic peripheral neuropathy, the examiner noted that he experienced mild numbness and paresthesias and/or dysesthesias in the upper and lower extremities.  The Veteran's motor strength was shown to be 5/5 during flexion and extension of the knees, and with plantar flexion and dorsiflexion of the ankles.  In addition, the Veteran's deep tendon reflexes were 2+ in the brachioradialis, knees and ankles bilaterally.  However, his sensation to light touch/monofilament testing was decreased in the feet and toes, and his position and vibration sense were decreased in the lower extremities.  The examiner determined that the Veteran had diabetic peripheral neuropathy in the lower extremities, which involved the femoral nerve, and manifested as mild incomplete paralysis of the right and left lower extremities.  When asked whether the Veteran had any other pertinent physical findings, complications, conditions, signs and/or symptoms related to his diabetic peripheral neuropathy, the examiner marked that he did not.  

The Veteran also underwent a neurological evaluation of his back and lower extremities during the July 2012 VA examination in connection to his low back disorder.  During his evaluation, his muscle strength was rated at 2/4 in the right hip and 3/5 in the left during hip flexion, and 3/5 in both legs during knee extension.  During ankle plantar flexion, his muscle strength was rated at 4/5 in the right ankle and 2/5 in the left ankle, and during ankle dorsiflexion, his muscle strength was rated 3/5 in the right ankle and 4/5 in the left ankle.  The examiner did not detect the presence of muscle atrophy, and his deep tendon reflexes were 2+ in the knees and ankles bilaterally.  In addition, the Veteran's sensation to light touch was normal in both the right and left upper anterior thigh, the thigh/knee region, the lower leg and ankle and the foot and toes.  

During a routine diabetic foot examination dated in September 2012, the Veteran denied any foot pain or problems with his feet, and further denied a history of trauma, redness or swelling bilaterally.  He did however admit to "tingling 2/2 to radiculopathy."  According to the treatment provider, the Veteran walked into the clinic wearing diabetic shoes, without assistance and in no apparent distress.  While evaluation of the vascular system was negative for signs of edema or varicosities, and reflected the DP and PT pulses to be 2/4 bilaterally, evaluation of the neurological system reflected the protective sensation to be "absent in spotty distribution patterns per the 5.07 semmes Weinstein monofilament [bilaterally]."  The Veteran was assessed with NIDDM that was under control with neuropathy.  

At the April 2013 VA examination in connection to the low back disorder, the neurological evaluation of the lower extremities revealed normal (5/5) muscle strength in the hips, knees, and ankles, and there was no sign or indication of muscle atrophy in either extremity.  In addition, the Veteran's deep tendon reflexes were 2+ in the knees and ankles bilaterally, and sensory examination of the upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes was normal in both extremities.  In addition, the straight leg raising tests produced negative results.  

During a June 2013 VA treatment visit, it was noted that the Veteran's legs/ankles exhibited "pitting edema."  

Based on the Veteran's assertions during his VA examination and treatment visits, he experiences pain as well as a tingling and numbing sensation in his lower extremities.  However, while it is clear that there is numbness and paresthesia in the Veteran's lower extremities, the record is absent evidence of more significant symptoms.  In this regard, the objective medical evidence of record is negative for any signs of muscle wasting or atrophy in the lower extremities, and, for the most part, his gait has not been affected, and, his motor strength was shown to be 5/5 in the lower extremities.  Indeed, at the July 2012 VA spine examination, although the Veteran was noted to use a cane, his gait was described as "somewhat slow but steady with good mechanics and no apparent pain."  The examiner also noted that the Veteran got up and down from the examination table, and laid flat and then rose to a sitting upright position without any assistance.  In addition, the Veteran's deep tendon reflexes have consistently been 2+ in the knees and ankles bilaterally, and his sensation to light touch has consistently been characterized as normal in the knees, thighs, lower legs and ankles bilaterally.  Furthermore, when asked whether the Veteran's peripheral neuropathy impacts his ability to work, the examiner indicated that it did not.  

In short, the aforementioned medical findings reveal little functional impairment of the lower extremities as a result of the service-connected peripheral neuropathy.  Based on the evidence of record, the medical evidence suggests a disability that is no more than "mild," which is precisely the criterion for the assignment of a 10 percent rating under Diagnostic Code 8520.  That is, the Veteran's current symptoms are more sensory and are best described as mild, thus warranting the 10 percent rating, but no more.  The Board finds that the Veteran's symptoms, alone, do not constitute evidence which is sufficient to characterize the peripheral neuropathy of the right or left lower extremity as moderate for the period between July 27, 2012 to January 28, 2014.  In this regard, the Board acknowledges the Veteran's complaints of ongoing pain and numbness in his lower extremities.  However, based upon the evidence, the Board finds that assignment of a 10 percent rating for each lower extremity, for the period between July 27, 2012 to January 28, 2014, is proper.  The Veteran's subjective complaints of numbness and pain in his lower extremities, coupled with the objective findings of decreased sensation in the feet and toes and "absent" protective sensation in certain areas during monofilament testing, as well as normal muscle function, strength and physical appearance, are indicative of no more than mild neurologic impairment.  In addition, although there is evidence of decreased position and vibration sense in the lower extremities, the evidence does not reflect a moderate degree of functional impairment from peripheral neuropathy, in either lower extremity.  In the absence of more severe neurologic impairment, the criteria for higher ratings are not met as it relates to either the left or right lower extremity for the period between July 27, 2012 and January 28, 2014.  

Therefore, the Board finds that the criteria for ratings in excess of 10 percent for peripheral neuropathy of the right and left lower extremities, for the period between July 27, 2012 to January 28, 2014 have not been met.  Thus, the Veteran is not entitled to ratings in excess of 10 percent for the lower extremities for the period between July 27, 2012 to January 28, 2014 under Diagnostic Code 8520, as there is no evidence of even moderate incomplete paralysis of either lower extremity.  

C. For the period from January 28, 2014

The Veteran was afforded another VA examination in connection to his peripheral neuropathy of the lower extremities in January 2014.  During the evaluation, the Veteran provided his medical history and stated that the peripheral neuropathy in his lower extremities had progressively worsened throughout the years, and was manifested by burning pain, tingling, and numbness.  According to the Veteran, he frequently feels as though his feet are asleep and this sensation worsens whenever he drives for longer than an hour.  With regard to his current symptoms, the Veteran reported to have mild ongoing pain, and moderate intermittent pain in the lower extremities.  He also reported to experience moderate numbness, paresthesia and/or dysesthesia in the lower extremities.  Upon conducting a neurological evaluation of the Veteran, his motor strength was shown to be 5/5 during extension and flexion of the knees bilaterally, and with plantar flexion and dorsiflexion of the ankles.  His deep tendon reflexes were 1+ in the knees, ankles and brachioradialis bilaterally, and his sensation to light touch/monofilament testing was absent in the right ankle, feet and toes, and was decreased in the right knee and left ankle.  In addition, the Veteran's position sense was absent in the lower extremities, and his sensation to the cold was absent in the lower extremities.  The examiner determined that the Veteran did not have diabetic peripheral neuropathy in the upper extremities, but did diagnose him with peripheral neuropathy in the lower extremities that involved the sciatic nerve, and was manifested by moderate incomplete paralysis.  The examiner also took note of the September 2012 EMG test results, the impression of which revealed electrodiagnostic evidence of mild ulnar demyelinating neuropathy of unknown duration across the right elbow "without superimposed right cervical radiculopathy. . . ."  Results from this report also revealed findings of chronic right median neuropathy across the right carpal tunnel without active denervation/re-innervation.  

Based on the Veteran's assertions during his VA examination, he experiences burning pain, tingling, and numbness in his lower extremities - symptoms which have worsened throughout the years, and make him feel as though his feet are asleep.  In addition, he states he can no longer drive the long distances required at his last employment because he has to get out of the care every hour to relieve the burning pain which increases when he applies pressure to the gas pedal.  However, while it is clear that there was pain and decreased sensation in the Veteran's lower extremities, the record was absent evidence of more significant symptoms.  In this regard, the objective medical evidence of record is negative for any signs of muscle wasting, or atrophy and the Veteran's motor strength throughout this appeal period is still shown to be 5/5.  Moreover, the Veteran's gait has been described as normal, and any symptoms of pain, paresthesias and/or dysesthesias and numbness have been characterized as moderate in nature.  Therefore, the medical evidence suggests a disability that is no more than "moderate," which is precisely the criterion for the assignment of a 20 percent rating under Diagnostic Code 8520.  That is, the Veteran's current symptoms are more sensory and do no surpass the "average" or "medium" range and are best described as moderate, thus warranting the 20 percent rating, but no more.  The Board finds that the Veteran's symptoms, alone, do not constitute evidence which is sufficient to characterize the peripheral neuropathy of the right and left lower extremities as severe for the period from January 28, 2014.  Therefore, the Board finds that for the period from January 28, 2014, the criteria for a rating in excess of 20 percent for diabetic peripheral neuropathy of the right and left lower extremities have not been met.  

In reaching this conclusion, the Board acknowledges the Veteran's belief that the symptoms in his lower extremities are more severe than that reflected by the current disability ratings.  The Board finds that the Veteran is certainly competent to discuss the severity of his symptomatology.  As a lay person, however, the Board gives more weight to the specific objective findings obtained through specialized testing and physical examinations.  Such matters require medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Thus, the Board finds that the current 20 percent evaluations for the Veteran's service-connected peripheral neuropathy of the lower extremities are appropriate for the period beginning January 28, 2014.  

Extraschedular Consideration

As to whether referral for an extraschedular evaluation is warranted with regard to the Veteran's claims for higher ratings for diabetes mellitus and peripheral neuropathy, the evidence shows that the Veteran's diabetes mellitus causes impaired glucose tolerance and high blood sugar requiring medication, insulin, dietary restrictions and some activity restriction.  In addition, the Veteran's peripheral neuropathy causes symptoms of pain, numbness, a tingling sensation and paresthesia in the lower extremities that range from mild to severe in nature.  These reported symptoms are all expressly considered in the applicable rating criteria.  Accordingly, the rating criteria considered in this case reasonably describe the Veteran's disability levels and these symptoms, and the Veteran has not reported symptoms not contemplated by the rating criteria.  Thus, the Veteran's disability pictures are contemplated by the rating schedule, the assigned schedular evaluations for the service-connected disabilities are adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, for the period prior to May 10, 2013 is denied.  

Entitlement to a disability rating of 40 percent for diabetes mellitus, type II, from May 10, 2013 is granted, subject to the law and regulations governing the award of monetary benefits.  

Entitlement to a compensable rating for peripheral neuropathy of the right lower extremity for the period prior to July 27, 2012 is denied.  

Entitlement to a compensable rating for peripheral neuropathy of the left lower extremity for the period prior to July 27, 2012 is denied.

Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity for the period from July 27, 2012 to January 28, 2014, is denied.  

Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity for the period from July 27, 2012 to January 28, 2014, is denied.  

Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity for the period from January 28, 2014, is denied.  

Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity for the period from January 28, 2014, is denied.  


REMAND

The Veteran's service-connected back disability is currently evaluated as 40 percent disabling.  He contends that his low back symptoms are more severe than this current disability rating reflects.  

Since the claim was last remanded, additional VA treatment records have been associated with the claims file which reflect a potential worsening in the Veteran's disorder.  In this regard, VA treatment records dated in October 2013 reflect that the Veteran recently sprained his back, thus leaving him unable exercise.  Additional primary care records dated in October 2013 reflect the discovery of a bulging disc in the Veteran's back which necessitated the use of back brace.  The last VA examination for his low back disability was in April 2013 and was absent any evidence of a bulging disc.  Furthermore, at the time of this examination, the only assistive device the Veteran used to help him move around was a cane.  In light of the fact that the records reflect a change in the Veteran's low back disability which may affect his range of motion, his ability to move his back, and any neurological manifestations specifically associated with his low back disability, the Board finds that this claim should be remanded to afford the Veteran a new VA examination to assess the current severity of his low back disorder.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  

The Veteran is service connected for diabetes mellitus, type II, which is evaluated as 40 percent disabling.  Service connection is also in effect for moderate degenerative disc disease with back strain, rated as 40 percent disabling; peripheral neuropathy of the right and left lower extremity, both of which are separately evaluated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and hearing loss and erectile dysfunction, both of which are rated as noncompensably disabling.  The combined rating of the service-connected disabilities is 80 percent, which meets the percentage requirements under 38 C.F.R. § 4.16(a).  

In light of this remand for development of the evidentiary record regarding the service-connected back disability, the question of entitlement to TDIU will also be remanded, and an examination regarding the combined effect of his service-connected disabilities should be scheduled.  

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran a Veterans Claims Assistance Act of 2000 (VCAA) notification letter pertaining to the issue of entitlement to a TDIU.  Also, ask the Veteran to complete an application for TDIU with the latest information regarding his work experience and education.

2. Request updated records of relevant treatment (pertaining to the low back disability) received since January 2014 at the VAMC in St. Louis, Missouri.  Copies of such records which are available should be associated with the claims folder. All efforts to obtain this evidence must be documented in the claims folder.  

3. After these records have been retrieved and associated with the claims file, schedule the Veteran for an examination to determine the extent of the service-connected degenerative disc disease with back strain.  The records on VBMS and Virtual VA must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  All pertinent pathology associated with the service-connected back disorder should be noted in the examination report.  

The examiner should note the presence or absence of any favorable or unfavorable ankylosis of the Veteran's thoracolumbar spine.  The examiner should also note the presence or absence of any unfavorable ankylosis.  In addition, the examiner should identify any neurological pathology related to the service-connected low back disorder (identifying the nerves involved or seemingly involved) and fully describe the extent and severity of those symptoms.  The examiner should document the number of weeks, if any, during any 12-month period, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome of the lumbar spine that requires bed rest prescribed by a physician and treatment by a physician. 

Also, the examiner should provide the ranges of motion of the Veteran's lumbosacral spine.  The examiner should also note whether--upon repetitive motion-- there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range-of-motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

The examiner should also provide an opinion concerning the impact of the service-connected low back disorder on the Veteran's ability to obtain and maintain substantially gainful employment. A complete rationale for all opinions expressed must be provided.  

4. Additionally, schedule the Veteran for an VA examination to determine the combined effect of his service-connected disabilities on his employability.  Any and all studies, tests, and evaluations deemed necessary should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.  The examiner should then comment on the effect of the service-connected disabilities (degenerative disc disease with back strain; diabetes mellitus; peripheral neuropathy of the left lower extremity; peripheral neuropathy of the right lower extremity; tinnitus; hearing loss; and erectile dysfunction) on the Veteran's ability to engage in any type of gainful employment, including whether any form of 'light duty' or 'sedentary work' is possible and whether, in the examiner's opinion, any of the service-connected disabilities (namely the back disability, diabetes mellitus, and peripheral neuropathy of the lower extremities) individually or collectively, are of such severity as to result in an inability to obtain and to maintain employment.  If the examiner finds that the Veteran is employable, he or she should explain how the Veteran is capable of obtaining or maintaining any type of employment in light of any physical restrictions resulting from his service-connected disabilities.  

5. After conducting any additional development deemed necessary, readjudicate the claim for a higher initial rating for service-connected degenerative disc disease with back strain, evaluated as 10 percent disabling from April 19, 2007 to April 15, 2013, and as 40 percent disabling from April 15, 2013; and adjudicate the claim for entitlement to a TDIU.  If a benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


